Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 1 of 65
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 2 of 65
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 3 of 65
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 4 of 65
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 5 of 65
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 6 of 65
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 7 of 65
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 8 of 65
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 9 of 65
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 10 of 65
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 11 of 65
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 12 of 65
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 13 of 65
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 14 of 65
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 15 of 65
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 16 of 65




                                   EXHIBIT "A"
                                   Page 13
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 17 of 65




                                   EXHIBIT "A"
                                   Page 14
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 18 of 65




                                   EXHIBIT "A"
                                   Page 15
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 19 of 65




                                   EXHIBIT "A"
                                   Page 16
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 20 of 65




                                   EXHIBIT "A"
                                   Page 17
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 21 of 65




                                   EXHIBIT "A"
                                   Page 18
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 22 of 65




                                   EXHIBIT "A"
                                   Page 19
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 23 of 65




                                   EXHIBIT "A"
                                   Page 20
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 24 of 65




                                   EXHIBIT "A"
                                   Page 21
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 25 of 65




                                   EXHIBIT "A"
                                   Page 22
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 26 of 65




                                   EXHIBIT "A"
                                   Page 23
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 27 of 65




                                   EXHIBIT "A"
                                   Page 24
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 28 of 65




                                   EXHIBIT "A"
                                   Page 25
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 29 of 65




                                   EXHIBIT "A"
                                   Page 26
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 30 of 65




                                   EXHIBIT "A"
                                   Page 27
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 31 of 65




                                   EXHIBIT "A"
                                   Page 28
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 32 of 65




                                   EXHIBIT "A"
                                   Page 29
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 33 of 65




                                   EXHIBIT "A"
                                   Page 30
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 34 of 65




                                   EXHIBIT "A"
                                   Page 31
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 35 of 65




                                   EXHIBIT "A"
                                   Page 32
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 36 of 65




                                   EXHIBIT "A"
                                   Page 33
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 37 of 65




                                   EXHIBIT "A"
                                   Page 34
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 38 of 65




                                   EXHIBIT "A"
                                   Page 35
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 39 of 65




                                   EXHIBIT "A"
                                   Page 36
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 40 of 65




                                   EXHIBIT "A"
                                   Page 37
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 41 of 65




                                   EXHIBIT "A"
                                   Page 38
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 42 of 65




                                   EXHIBIT "A"
                                   Page 39
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 43 of 65




                                   EXHIBIT "A"
                                   Page 40
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 44 of 65




                                   EXHIBIT "A"
                                   Page 41
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 45 of 65




                                   EXHIBIT "A"
                                   Page 42
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 46 of 65




                                   EXHIBIT "A"
                                   Page 43
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 47 of 65




                                   EXHIBIT "A"
                                   Page 44
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 48 of 65




                                   EXHIBIT "A"
                                   Page 45
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 49 of 65




                                   EXHIBIT "A"
                                   Page 46
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 50 of 65




                                   EXHIBIT "A"
                                   Page 47
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 51 of 65




                                   EXHIBIT "A"
                                   Page 48
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 52 of 65




                                   EXHIBIT "A"
                                   Page 49
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 53 of 65




                                   EXHIBIT "A"
                                   Page 50
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 54 of 65




                                   EXHIBIT "A"
                                   Page 51
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 55 of 65




                                   EXHIBIT "B"
                                   Page 52
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 56 of 65




                                   EXHIBIT "B"
                                   Page 53
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 57 of 65




                                   EXHIBIT "B"
                                   Page 54
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 58 of 65




                                   EXHIBIT "B"
                                   Page 55
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 59 of 65




                                   EXHIBIT "B"
                                   Page 56
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 60 of 65




                                   EXHIBIT "B"
                                   Page 57
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 61 of 65




                                   EXHIBIT "B"
                                   Page 58
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 62 of 65




                                   EXHIBIT "B"
                                   Page 59
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 63 of 65




                                   EXHIBIT "B"
                                   Page 60
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 64 of 65




                                   EXHIBIT "B"
                                   Page 61
Case 8:17-bk-10706-SC   Doc 234 Filed 12/07/17 Entered 12/07/17 15:19:38   Desc
                         Main Document    Page 65 of 65
